                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

DIANE C. BURKE,                       NO. 3:19-cv-0574

           Plaintiff,
                                      (SAPORITO, M.J.)
           v.

ANDREW SAUL1,
Commissioner of Social Security,

           Defendant.



                               ORDER

     AND NOW, this 3rd day of April, 2020, IT IS HEREBY

ORDERED that:

     1.    The Commissioner’s final decision denying the plaintiff’s

application for benefits under Title XVI of the Social Security Act is

VACATED and REMANDED to conduct a new administrative hearing


1Andrew Saul was sworn in as Commissioner of Social Security on June
17, 2019. He is automatically substituted as a party pursuant to Fed.
R. Civ. P. 25(d). See also Section 205(g) of the Social Security Act, 42
U.S.C. § 405(g) (action survives regardless of any change in the person
occupying the office of Commissioner of Social Security). The caption in
this case is amended to reflect this change.
before a different, constitutionally appointed ALJ;

      2. The Clerk is directed to enter judgment in favor of the plaintiff;

      3. The Clerk shall mark this case as CLOSED.



Dated: April 3, 2020                     s/Joseph F. Saporito, Jr.
                                         JOSEPH F. SAPORITO, JR.
                                         United States Magistrate Judge




                                     2
